Citation Nr: 0215061	
Decision Date: 10/25/02    Archive Date: 11/01/02	

DOCKET NO.  01-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from March 1956 to 
March 1958.  

This matter arises from a March 2000 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefit sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

During the appellate process, the veteran requested a 
personal hearing before a traveling Member of the Board.  
Such a hearing was conducted before the undersigned on July 
9, 2002; a transcript of that proceeding is of record.  
Subsequent to his personal hearing, the veteran submitted 
additional evidence, and waived its review by the RO prior to 
appellate consideration pursuant to the former 38 C.F.R. 
§ 20.1304(c).  However, on January 23, 2002, final rules were 
published in the Federal Register amending the Board's 
Appeals Regulations and Rules of Practice to permit the Board 
to obtain evidence, clarify the evidence, cure a procedural 
defect, or perform any other action essential for a proper 
appellate decision in any appeal properly before it without 
having to remand the appeal to the agency of original 
jurisdiction.  The new rules also permit the Board to 
consider additional evidence without having to refer the 
evidence to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  

The rule changes and amendments made by 67 Fed. Reg. 3,099 
(Jan. 23, 2002), were effective as of February 22, 2002.  The 
amendments apply to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, and to 

appeals pending, whether at the Board, the United States 
Court of Appeals for Veterans Claims, or the United States 
Court of Appeals for the Federal Circuit, on February 22, 
2002.  Also, as stated in the Supplementary Information that 
accompanied the final amendments, these rules and rule 
changes apply "to all pending appeals."  67 Fed. Reg. 3,099, 
3,103-104.  The additional evidence submitted by the 
appellant was received at the Board on October 9, 2002.  The 
Board will consider it accordingly.

This decision is intended to supplant the Board's September 
27, 2002 decision that has been vacated.  See 38 C.F.R. 
§ 20.904 (2001).  In view of the Board's decision, infra, to 
reopen the claim of entitlement to service connection for a 
bilateral knee disability, the Board is undertaking 
additional development on that issue pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing that issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  In July 1958, the RO denied the veteran service 
connection for internal derangement of both knees.  The 
veteran was notified of that decision, but did not appeal.

3.  Additional evidence submitted since the RO's July 1958 
denial consists of statements and testimony offered by the 
veteran, as well as a statement from a private orthopedic 
surgeon.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's July 1958 decision that denied service 
connection for internal derangement of both knees is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

2.  The evidence received subsequent to the RO's July 1958 
denial is new and material, and the veteran's claim of 
entitlement to service connection for a bilateral knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that (the provisions of this rule merely implement the 

VCAA and do not provide any rights other than those provided 
in the VCAA.)  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (2002); see also Dyment v. 
Principi, 287 F.3d 1377 (2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991 & 

Supp. 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was issued a statement of the case that informed 
him of the evidence used in conjunction with his claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  Thus, he 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  He also was given an opportunity to 
submit additional evidence in support of his claim, and to 
offer testimony before a Member of the Board.  At the 
veteran's personal hearing, the undersigned informed the 
appellant of the need to submit additional clinical evidence 
referred to by the appellant at the personal hearing.  The 
nature and contents of that evidence were described 
specifically.  The veteran expressly indicated that he fully 
understood the type and nature of the evidence needed to 
reopen the claim, and subsequently, submitted that evidence.  
As such, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed with 
respect to the limited issue on appeal.  Parenthetically, 
further development will be undertaken by the Board 
consistent with this decision.

II. New and Material Evidence Regarding Service Connection 
for a Bilateral Knee Disability

The RO denied the veteran entitlement to service connection 
for internal derangement of both knees in July 1958.  At that 
time, the RO determined that 

injuries to the veteran's knees during service were acute in 
nature, and resulted in no chronic residuals.  The veteran 
did not timely appeal that determination, and the RO's July 
1958 denial became final accordingly.  See 38 U.S.C.A. 
§ 7105(b).  As such, the first question to be answered is 
whether new and material evidence has been presented which 
would justify a "reopening," as well as a review of the 
entire record.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it tends to prove, or actually 
proves an issue.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  
Second, the evidence must be shown to be 
actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Struck v. Brown, 
9 Vet. App. 145, 151 (1996).  The third and final question is 
whether the evidence "is so significant that it must be 
considered in 
order to fairly decide the merits of the claim."  Hodge, 155 
F.3d at 1359, citing 38 C.F.R. § 3.156(a).  This need not 
mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge, 155 
F.3d at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Standard 
Definition" 55 Fed. Reg. 19,088, 19,089 (1990).  New evidence 
will be presumed credible at this point solely for the 
purpose of determining whether a claim should be reopened.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all 
three tests are satisfied, the claim must be reopened.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1131 (West 1991).  
Service connection also may be granted based upon continuity 
and 

chronicity of symptomatology as set forth in 38 C.F.R. 
§ 3.303(b) (2001).  The chronicity provision applies where 
there is evidence, regardless of its date, that shows that a 
veteran had a chronic disorder in service, and that the 
disorder persists.  That evidence must be medical, unless it 
relates to a condition that may be attested to by lay 
observation.  If the chronicity provision does not apply, 
service connection still may be granted if the condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

The evidence of record when the RO denied the veteran  
service connection for internal derangement of both knees in 
July 1958 was comprised of the veteran's service medical 
records, and the report of a VA orthopedic examination 
conducted in June 1958.  The veteran's service medical 
records noted that he had injured his left knee while 
wrestling, and that his right knee had been injured when he 
jumped from his bunk bed.  Internal derangement of the knees 
was diagnosed in service.  However, the VA orthopedic 
examination conducted in June 1958 failed to reflect 
findings of orthopedic pathology associated with either knee.  
The examiner noted that the veteran had been treated in 
service for swelling and effusion of both knees associated 
with the aforementioned injuries.  However, during the VA 
orthopedic examination, the veteran was noted to have a 
normal gait and station, and flexion and extension of both 
knees were within normal limits.  No capsular thickening or 
crepitation was observed.  Nor were any cardinal signs of 
inflammation of either knee.  No lateral instability, 
hyperextensibility, or anteroposterior motion of either knee 
was noted.  McMurray's sign was negative, bilaterally.  The 
veteran was able to squat fully and resume the erect position 
without any manifestation of discomfort or awkwardness.  No 
audible crepitus was noted in either knee when the veteran 
flexed his legs.  X-rays of the veteran's knees taken in 
conjunction with that examination were within normal limits.

Evidence submitted by the veteran since the RO rendered its 
July 1958 denial 

consists of various statements and testimony offered by the 
veteran, as well as a statement from a private orthopedist 
who has treated the veteran.  The latter indicates that the 
veteran suffers from severe degenerative arthritis in both 
knees.  The private physician also noted injuries to both of 
the veteran's knees during service, and further indicated 
that it was his "opinion that the service injury is somewhat 
a contributing factor of the current condition of severe 
degenerative arthritis."  The veteran also testified that he 
has had problems with his knees since his discharge from 
military service.  He stated that he has become bowlegged as 
a result.  He further indicated that he has been in constant 
pain for years, and that he takes over-the-counter medication 
to relieve symptomatology.

The question presented is whether the evidence submitted 
since the RO's July 1958 denial is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  In this regard, the evidence is "new" to the 
extent that it was not of record when the RO rendered its 
July 1958 denial.  Moreover, this evidence bears directly and 
substantially upon the specific matter under consideration.  
The 
additional medical evidence includes a medical opinion to the 
effect that injuries to the veteran's knees during service 
are somewhat of a contributing factor to the currently 
diagnosed degenerative arthritis of the knees.  The 
implication of the recent clinical findings is that the 
currently diagnosed degenerative arthritis is perhaps 
etiologically related to military service.  (However, the 
Board notes that the degree of probability of a relationship 
between the inservice injuries to the veteran's knees and the 
currently diagnosed degenerative arthritis has not been fully 
addressed.  That question will be the subject of further 
development.)  This evidence is probative because it bears 
directly and substantially upon the specific matter under 
consideration, i.e., it tends to prove a nexus between 
military service and the currently diagnosed disorder.  It 
is, therefore, so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, it is 
"new and material" as contemplated by the provisions of 
38 C.F.R. § 3.156(a).  Accordingly, it is sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral knee disability.  See 38 U.S.C.A. 
§ 5108.  



ORDER

New and material evidence regarding entitlement to service 
connection for a bilateral knee disability having been 
submitted, the claim is reopened.  To this extent, the claim 
is granted.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

